DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 3-4, 11, 15, and 18 filed on 12/06/2021 have been acknowledged by the examiner. 
Any previous 35 USC 112b rejections have been overcome by the amendments. They are therefore withdrawn. 
Claims 1-22 are currently pending and are examined below. 
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Claim 1 and 18 have been amended to more clearly define the invention that the strap adjuster is a strap attachment structure. The applicant respectfully submits that the amended claim 1 is neither anticipated by, nor obvious in view of Collier. First, Collier is related to a postural correcting garment for therapeutic relief of low back pain and mechanical lumbar disorders. Different from scoliosis, spine stabilization by distributing force evenly throughout the entire back is the key to relief the back pain. Therefore, a structural support provided by the back panel 28 is suffice. The present invention is directed to the treatment of scoliosis which cannot be corrected by a simple structural support at the back. As detailed in the background of 
Examiner response: In light of the amendments, the office action has been updated. Collier still reads on claim 1 as the back panel 28 of Collier is a strap attachment structure as back panel 28 is a panel made up of Velcro so that adjustable straps 30 are able to be attached to it. The claim language in claim 1 “such that when worn the straps are extendable around at least a portion of a wearer’s upper torso to apply a bias force to a treatment site on the person corresponding to the selectable longitudinal position,” is functional language, and thus Collier still meets the claim limitation as the straps 30, 32c are able to extend around a portion of a wearer’s upper torso and apply a compressive force to a treatment site to a selectable longitudinal position. The applicant points out the differences in the strap adjusters, including that one is made of PLA while 
Applicant’s argument: Collier also describes scapular correction straps 30 and an abdominal engagement system 32 including two straps. The scapular correction straps 30 has one end fixedly attached at point 30a between the wearer’s scapulae and the other end releasably attached at point 30b. There is no teaching or suggestion of “configured to, or customizable to, mount a first end of one or more straps at a selectable longitudinal position thereon.” The face that the scapular correction straps 30 of Collier is fixedly attached at 30a and releasably attached at 30b (non-selectable, merely for putting on the garment) fails to allow the straps to be mounted at a selectable longitudinal position. The Examiner also argues that the two straps 32c discloses the straps of the present invention. The Applicant respectfully submits that the two straps 32c are also fixedly attached to back 22a and used to wrap around the wearer’s abdomen. The two straps 32c are not adjustably and releasably attached to the back panel in any way similar to the present invention. The two straps 32c can only be mounted to pre-defined positions for compressing the abdominal muscles and cannot be mounted at a selectable longitudinal position. 
Examiner’s response: The adjustable straps 30 are fixedly attached at 30a, but they are also releasably attached at 30b and since back panel 28 of Collier is Velcro, the adjustable straps 30 are able to be placed anywhere along back panel 28, and thus still meet the claim limitation as a user is able to customize where each of the first end of each of the adjustable straps 30 are 
Applicant’s argument: The applicant respectfully submits that the amended claim 11 is neither anticipated by, nor obvious in view of Collier. The scapular correction straps 30 of Collier has a first end fixedly attached at a point, and a second end releasably attached at point 30 b to the back panel. The strap 32c in the abdominal engagement system 32 of Collier is fixedly attached to the back, wraps around the wearer’s abdomen from the back panel to the front panel where it is releasably attached to the loops of the front panel. Therefore, Collier can only apply a pressing force from the back panel to the front panel without customizable corrective force on particular vertebra of the spine. In contrast, the present invention discloses a strap that extends from the strap adjuster partially around (instead of wraps completely around as shown in Collier) the wearer’s upper torso, thereby a corrective force against the wearer’s scoliotic spine can be applied. 
Examiner’s response: Yes, each of the straps 32c are fixedly attached to the back, but straps 32c are also releasably attached to loops 26a of the front panel 26 of Collier, and thus the left strap 32c is extendable from back panel 28 partially around the left side of the wearer’s upper torso to front panel 26 to tighten around the wearer’s torso and the right strap 32c is extendable from back panel 28 partially around the right side of the wearer’s upper torso to front 
Applicant’s argument: In regards to claim 8, Miller teaches a soft body brace 11 held in place on the wearer by fasteners, which are attached by rivets 55 to one anterior portion 51-1 through stay 33 and buckles 57 which are connected to the other portion 51-2 through chafes 59 which are attached by rivets 61 to stay 43. However, there is no teaching, suggestion, or motivation of forming a slit from two or more adjacent holes in a column for threading a strap. Considering that Miller is intended to maintain the brace in the desired shape without cutting, the Applicant respectfully submits that Miller teaches away from a strap adjuster that is cuttable to form a slit from two or more adjacent holes. 
Examiner’s response: Regarding claim 8, “the strap adjuster is cuttable,” is an intended use claim limitation. In response to applicant's argument that Miller teaches away from a strap adjuster that is cuttable to form a silt from two or more adjacent holes, a recitation of the intended use of the claimed invention 
Applicant’s arguments with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounting structure” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 3, the phrase “grid like” renders the claim indefinite because it is unclear as to how much like or unlike a grid the plurality of attachment points must be. Applicant does not provide guidance for this in the specification. Clarification is required. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 11-12, 18-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collier et al. (US 2015/014
8727 A1).
Regarding claim 1, Collier discloses a customizable wearable top (22) to treat scoliosis in a person (see [0009] and Figs. 1-2; shirt 22 is a garment that can be worn by a person and is capable of treating scoliosis in the person as the garment is able to help correct the posture/spine alignment of the person) comprising:
a body portion formed from soft material and being wearable around the upper torso and having a body front and a body back (see Figs. 1-2 and [0010]-[0011], [0038]; fig. 1 shows the back view of shirt portion 22 and fig. 2 shows the front view of shirt 22 portion, and thus comprise a body back (fig. 1) and a body front (fig. 2), shirt portion 22 comprises a body portion, which is the entire shirt portion 22, and formed from a soft material as shirt portion 22 
a strap adjuster (28) on an outward facing surface of the body back (Fig. 1) (see Fig. 1 and [0039], [0045], [0042]; back panel 28 is a strap adjuster as adjustable strap 30, 32 are adjustably and releasably attached to back panel 28 via hook and loop system, and back panel 28 is on an outward facing surface of the body back as seen in Fig. 1), wherein the strap adjuster (28) is a strap attachment structure configured to, or customizable to, mount a first end of one or more straps (30, 32) at a selectable longitudinal position thereon, such that when worn the straps (30, 32) are extendable around at least a portion of a wearer’s upper torso to apply a bias force to a treatment site on the person corresponding to the selectable longitudinal position (see Fig. 1 and [0039], [0045], [0042], [0009]; back panel 28 is a strap attachment structure as back panel 28 is configured to mount a first end of adjustable straps 30 at a selectable longitudinal position thereon as adjustable straps 30 are able to be attached anywhere on back panel 28 via the hook and loops, such that when worn adjustable straps 30, 32 are extendable around a portion of a wearer’s upper torso, as seen in Figs. 1-2, to apply a bias force to a treatment site on the person corresponding to the selectable longitudinal position, in this case a compressive force is applied towards the scapula and abdomen for treatment and leading to stabilization of the spine). 
Regarding claim 2, Collier discloses the invention as discussed in claim 1. Collier further discloses wherein the strap adjuster (28) has an elongate body that is vertically aligned with the 
Regarding claim 4, Collier discloses the invention as discussed in claim 1. Collier further discloses wherein the elongate body is located in a central portion of the body back (Fig. 1) and extends from a body back upper portion to a body back lower portion (see Fig. 1 of Collier and [0039]; back panel 28 is located in the middle or central portion of the body back, and extends from an upper portion to a lower portion of the body back). 
Regarding claim 11, Collier discloses the invention as discussed in claim 1. Collier further discloses wherein the wearable top (22) further comprises a front attachment structure (26) on an outward facing surface of the body front (Fig. 2) for attachment of a second end of the one or more straps (30, 32), such that each strap is extendable from the strap adjuster (28) partially around the wearer’s upper torso to the front attachment structure (26) to tighten around the wearer’s upper torso (see Figs. 1-2 and [0039]-[0040], and [0042]; front panel 26 is on an outward facing surface of the body front, as seen in Fig. 2, and front panel 26 is a front attachment structure as front panel 26 has loops 26a for a second end of straps 32 to be attached, such that each of straps 32 is extendable from back panel 28 partially around the wearer’s upper torso, as one strap 32 is extendable from back panel 28 partially around the left side of the wearer’s upper torso and a second strap 32 is extendable from back panel 28 
Regarding claim 12, Collier discloses the invention as discussed in claim 1. Collier further discloses wherein the wearable top (22) further comprises the one or more straps (30, 32) (see Figs. 1-2; shirt portion 22 comprises adjustable straps 30, 32). 
Regarding claim 18, Collier discloses a method of preparing a customizable wearable top (22) to treat scoliosis in a person (see [0009] and Figs. 1-2; shirt portion 22 is a garment that can be worn by a person and is capable of treating scoliosis as the garment is able to help correct the posture/spine alignment of the person), the method comprising:
providing a customizable wearable top (22) comprising:
a body portion formed from a soft material and being wearable around the upper torso and having a body front and a body back (see Figs. 1-2 and [0010]-[0011], [0038]; Fig. 1 shows the back view of shirt portion 22 and Fig. 2 shows the front view of shirt portion 22, and thus shirt portion 22 comprises a body back (fig. 1) and a body front (fig. 2), shirt portion 22 comprises a body portion, which is the entire shirt portion 22, and formed from a soft material, as shirt portion 22 is a garment and is able to be folded onto itself, that is wearable around the upper torso of a person); and 
a strap adjuster (28) on an outward facing surface of the body back (Fig. 1) (see Fig. 1 and [0039], [0045], [0042]; back panel 28 is a strap adjuster as adjustable strap 30, 32 are adjustably and releasably attached to back panel 28 via hook and loop system, and back panel 28 is on an outward facing surface of the body back as seen in Fig. 1), wherein the strap adjuster (28) is a strap attachment structure configured to, or 
	selecting a selectable longitudinal position based on a scoliosis diagnosis of the person (see Figs. 1-2 and [0039], [0045], [0042]; adjustable straps 30, 32 are adjustable via a hook and loop fastening system, as back panel 28 comprises loop 28a, and thus the positioning of straps 30, 32 would require selecting a selectable longitudinal position based on a scoliosis diagnosis of the person, to determine the best place to position straps 30, 32 on back panel 28 and front panel 26); and 
	mounting the first end of the strap (30, 32) to the strap adjuster (28) at the selected longitudinal location (see Figs. 1-2 and [0039], [0045], [0042]; as adjustable straps 30, 32 are adjustable via hook and loop fastening system, as back panel 28 comprises loops 28a, once 
	Regarding claim 19, Collier discloses the method as discussed in claim 18. Collier further discloses wherein the strap adjuster (28) is customizable to mount the first end of one or more straps (30, 32) at the selectable longitudinal position (see [0039], [0045]; back panel 28 is customizable via loops 28a to mount free end 30c of adjustable straps 30 at the selected longitudinal position), and the method further comprises: customizing the strap adjuster (28) to include one or more mounts to mount the first end of the one or more straps (30, 32) at the selectable longitudinal position (see Fig. 1 and [0039], [0045], [0042]; back panel 28 is customized or modified depending on where the first ends or free ends 30c of adjustable straps 30 are selectively mounted at the selectable longitudinal position via the hook and loop fastening system, and thus back panel 28 is customized or modified to include two mounts for free ends 30c). 
	Regarding claim 21, Collier discloses the method as discussed in claim 18. Collier further discloses attaching one or more treatment pads and/or mounting structures for retaining the one or more treatment pads at a customized location on a body back portion of the wearable top (22) corresponding to the treatment site (see Fig. 1 and [0043]; the body back of shirt portion 22 is shown in Fig. 1, and comprises an external pocket 36, which is a mounting structure, and  retains one or more treatment pads 40 at a customized location corresponding to the treatment site). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Stier et al. (US 2019/0029866 A1).
Regarding claim 3, Collier discloses the invention as discussed in claim 2. Collier further discloses wherein the elongate body is a panel and the panel comprises or is customizable to comprise a plurality of attachment points to mount the one or more straps (30, 32) at the selectable longitudinal position (see Figs. 1-2 and [0039], [0045]; back panel 28 has an elongate body and is a panel, and back panel 28 is customizable to comprise a plurality of attachment points to mount adjustable straps 30 via the loops 28a of back panel 28 in an adjustable hook 
Collier does not disclose wherein the panel comprises or is customizable to comprise a plurality of attachment points in a grid like pattern to mount the one or more straps at the selectable longitudinal position. 
However, Stier teaches an analogous panel (10) wherein the panel (10) comprises or is customizable to comprise a plurality of attachment points (16, 17) in a grid like pattern to mount the one or more straps (23, 24) at the selectable longitudinal position (see Figs. 1-3 and 5A, [0026]; splint 10 is elongate and is a panel, and comprises anchor points 16 or guides 17 in a grid like pattern to mount or attach straps 23, 24 at selectable longitudinal positions) providing to pull the shoulders backwards when worn, and thus through the interaction, mechanically stabilizing a patient’s spine, and the shoulder area and upper thoracic spine area is straightened up in particular (see [0002]) and providing variable positions that allow a better fit for a user (see [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the panel (28 of Collier) in the device of Collier with strap adjuster 10 of Stier to comprise a plurality of attachment points in a grid like pattern as taught by Stier to have provided an improved device that pulls the shoulders backwards when worn, and thus through the interaction, mechanically stabilizing a patient’s spine, and the shoulder area and upper thoracic spine area is straightened up in particular (see [0002]) and providing variable positions that allow a better fit for a user.
Regarding claim 5, Collier discloses the invention as discussed in claim 1. 
	Collier does not disclose wherein the strap adjuster is configured to, or is customizable to, mount the one or more straps threadably therethrough. 
	However, Stier teaches an analogous strap adjuster (10) (see Figs. 1-3 and 5A and [0026]; splint 10 is a strap adjuster as the route of straps 23, 24 may be adjusted via guides 17) wherein the strap adjuster (10) is configured to, or is customizable to, mount the one or more straps (23, 24) threadably therethrough (see Fig. 5A and [0026]; splint 10 is customizable to mount straps 23, 24 threadably therethrough, as seen in Fig. 5A) providing to pull the shoulders backwards when worn, and thus through the interaction, mechanically stabilizing a patient’s spine, and the shoulder area and upper thoracic spine area is straightened up in particular (see [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap adjuster (28) of the device of Collier with strap adjuster 10 of Stier to mount the one or more straps threadably therethrough as taught by Stier to have provided an improved device that pulls the shoulders backwards when worn, and thus through the interaction, mechanically stabilizing a patient’s spine, and the shoulder area and upper thoracic spine area is straightened up in particular (see [0002]).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Glenn (US 2010/0076359 A1).
Regarding claim 6, Collier discloses the invention as discussed in claim 1. 
Collier does not disclose wherein the strap adjuster comprises a plurality of selectable components which either alone or in combination form one or more mount portions or are customizable in combination to form on or more mount portions for attachment of the one or more straps. 
However, Glenn teaches an analogous strap adjuster (108) (see Fig. 1A and [0062]; vertical section 108 is a strap adjuster as shoulder elements 101 are able to be moved incrementally according to holes 104 via bas 103), wherein the strap adjuster (108) comprises a plurality of selectable components (104) which either alone or in combination form one or more mount portions or are customizable in combination to form one or more mount portions for attachment of the one or more straps (see Fig. 1A, and [0062]; vertical section 108 comprises a plurality of location holes 104 which form one or more mount portions for shoulder elements 101, as shoulder elements 101 are mounted or attached onto vertical section 108 via location holes 104 and base 103 in a customized manner) providing to move the shoulder section in increments in order to adjust to a user’s size (see [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap adjuster (28) of the device of Collier with strap adjuster 108 of Glenn and to have provided point 30a of Collier of the one or more straps 30 of Collier with base 103 of Glenn to form one or more mount portions for attachment of the one or more straps as taught by Glenn to have provided an 
Regarding claim 7, Collier in view of Glenn discloses the invention as discussed in claim 6. Collier in view of Glenn further discloses wherein each selectable component (104 of Glenn) is a hole or window (see [0062] and Fig. 1A of Glenn; location holes 104 are selectable components as they are each holes), and the plurality of selectable components is an array of holes comprising at least two vertically aligned columns of holes (see [0062] and Figs. 1A of Glenn; location holes 104 is an array of holes and comprises three vertically aligned columns). 
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Glenn further in view of Miller (US 5,074,288).
Regarding claim 8, Collier in view of Glenn discloses the invention as discussed in claim 7. 
Collier in view of Glenn does not disclose wherein the strap adjuster is cuttable to form a first slit from two or more adjacent holes in a first column of the at least two vertically aligned columns, and a second slit from two or more adjacent holes in a second column, and wherein the strap is mountable to the strap adjuster by threading the strap through the first slit and the second slit. 
However, Miller teaches an analogous strap adjuster (49) (see Figs. 1-2 and 6, and Col. 3 lines 53-61; tongue 49 is a strap adjuster as fastener straps 53 and buckles 57 are attached to tongue 49 as seen in Fig. 6, and is adjustable via tongue 49/brace 11 being open/closed) wherein the strap adjuster (49) is cuttable (see Col. 3 lines 53-55; tongue 49 is made out of a thin sheet of soft compressible material, and thus is cuttable as it is made out of a thin material, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the strap adjuster (108 of Glenn), as Glenn states materials may be substituted for those illustrated (see [0059]), to be a thin soft material as taught by Miller to have provided an improved device that can be used with patients who need support and ease of application but cannot tolerate rigid compression as it causes skin breakdown (see Col. 3 lines 14-19).
Collier in view of Glenn further in view of Miller discloses the invention as discussed above. Collier in view of Glenn further in view of Miller further discloses wherein the strap adjuster (108 of Glenn) is cuttable to form a first slit from two or more adjacent holes in a first column of the at least two vertically aligned columns, and a second slit from two or more adjacent holes in a second column, and wherein the strap is mountable to the strap adjuster (108 of Glenn) by threading the strap through the first slit and the second slit (see Fig. 1A of Glenn; vertical section 108 of Glenn, as previously modified, is made of a thin soft material, and thus as the specification states on page 5, paragraph [00020] that a thinner and weakened/softer material is cuttable, vertical section 108 of Glenn is cuttable to form a first slit from two or more adjacent holes of the location holes 104 of Glenn in a first column, and a second slit from two or more adjacent holes of the location holes 104 of Glenn in a second 
Regarding claim 20, Collier discloses the method as discussed in claim 19. Collier further discloses wherein the strap adjuster (28) is in the form of a vertically oriented panel (see Fig. 1 and [0039]; back panel 28 is a vertically oriented panel). 
Collier does not disclose wherein the strap adjuster is in the form of a vertically oriented panel having an array of holes or windows arranged in at least two columns, and the step of customizing the strap adjuster further comprises: cutting a portion of the strap adjuster between two or more adjacent holes in a first column of the at least two vertically aligned columns to form a first slit, cutting a portion of the strap adjuster between two or more adjacent holes in a second column to form a second slit, and threading the strap through the first slit and the second slit to mount the strap to the strap adjuster. 
However, Glenn teaches an analogous strap adjuster (108) (see Fig. 1A and [0062]; vertical section 108 is a strap adjuster as shoulder elements 101 are able to be moved incrementally according to holes 104 via bas 103), wherein the strap adjuster (108) is in the form of a vertically oriented panel having an array of holes or windows (104) arranged in at least two columns (see Fig. 1A and [0062]; vertical section 108 is a vertically oriented panel and has location holes 104 which is an array of holes arranged in three columns) providing to move the shoulder section in increments in order to adjust to a user’s size (see [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap adjuster (28) of the device of Collier with strap adjuster 108 of Glenn and to have provided point 30a of Collier of 
Collier in view of Glenn discloses the method as discussed above. 
Collier in view of Glenn does not disclose cutting a portion of the strap adjuster between two or more adjacent holes in a first column of the at least two vertically aligned columns to form a first slit, cutting a portion of the strap adjuster between two or more adjacent holes in a second column to form a second slit, and threading the strap through the first slit and the second slit to mount the strap to the strap adjuster.
However, Miller teaches an analogous strap adjuster (49) (see Figs. 1-2 and 6, and Col. 3 lines 53-61; tongue 49 is a strap adjuster as fastener straps 53 and buckles 57 are attached to tongue 49 as seen in Fig. 6, and is adjustable via tongue 49/brace 11 being open/closed) wherein the strap adjuster (49) is cuttable (see Col. 3 lines 53-55; tongue 49 is made out of a thin sheet of soft compressible material, and thus is cuttable as it is made out of a thin material, as the specification on page 5, paragraph [00020] states that a thinner and softer/weakened material is cuttable) providing a soft body brace that can be used with patients who need support and ease of application but cannot tolerate rigid compression as it causes skin breakdown (see Col. 3 lines 14-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the strap adjuster (108 of Glenn), as Glenn states materials may be substituted for those illustrated (see [0059]), 
Collier in view of Glenn further in view of Miller discloses the method as discussed above. Collier in view of Glenn further in view of Miller further discloses cutting a portion of the strap adjuster (108 of Glenn) between two or more adjacent holes (104 of Glenn) in a first column of the at least two vertically aligned columns to form a first slit, cutting a portion of the strap adjuster (108 of Glenn) between two or more adjacent holes (104 of Glenn) in a second column to form a second slit, and threading the strap (30 of Collier) through the first slit and the second slit to mount the strap (30 of Collier) to the strap adjuster (108 of Glenn) (as previously modified above, and as stated in the specification on page 5, paragraph [00020] that a thinner and weakend/softer material is cuttable, vertical section 108 of Glenn is capable of being cut, and thus cutting a first column of location holes 104 of Glenn in a first column to form a first slit, and cutting a second column of location holes 104 of Glenn in a second column to form a second slit, and threading straps 30 of Collier through first slit and second slit to mount straps 30 of Collier to vertical section 108 of Glenn). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Cook et al. (US 2019/0231575 A1). 
Regarding claim 9, Collier discloses the invention as discussed in claim 1. 
	Collier does not disclose wherein the strap adjuster is formed from a thermoplastic material having a melting point in the range of 130°C to 180°C.  
	However, Cook teaches an analogous back device (101) and an analogous strap adjuster (103) (see [0041] and Fig. 1; strut 103 is a strap adjuster as strap 106 is secured to strut 103 and allows strap 106 to be adjusted via anchor means 107) wherein the strap adjuster is formed from a thermoplastic material having a melting point in the range of 130°C to 180°C (see [0039] and Fig. 1; strut 103 may be formed of a thermoplastic material, such as high density polyethylene (HDPE), which has a melting point over a range of 120°C to 140°C, which overlaps with the range of 130°C to 180°C, see https://mccord.cm.utexas.edu/chembook/page-nonav.php?chnum=8&sect=6#topofpage) providing a material that is more rigid to maintain a required force on the user’s body (see [0039]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the strap adjuster (28 of Collier) of the device of Collier to be a thermoplastic material having a melting point in the range of 130°C and 180°C as taught by Cook to have provided an improved back device that is more rigid to maintain a required force on the user’s body (see [0039]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Miller.
Regarding claim 10, Collier discloses the invention as discussed in claim 1. 
	Collier does not disclose wherein the strap adjuster is heat welded to the body back. 
	However, Miller teaches an analogous strap adjuster (49) wherein the strap adjuster (49) is heat welded to the body back (see Figs. 1-2 and 6, and Col. 3 lines 53-61; tongue 49 is a strap adjuster as fastener straps 53 and buckles 57 are attached to tongue 49 as seen in Fig. 6, and is adjustable via tongue 49/brace 11 being open/closed, and thus tongue 49 is bonded or welded by heat to inner layer 15, as seen in Fig. 2, which is the body back, as it is the back or inner portion of brace 11, as opposed to the outer layer 13 which is the body front) providing a strong bonding means.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of the strap adjuster (28 of Collier) to be heat welded as taught by Miller to have provided a strong bonding means so that the strap adjuster does not move around when in use. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Modglin (US 9,345,610 B2).
Regarding claim 13, Collier discloses the invention as discussed in claim 12. 
Collier does not disclose wherein each of the one or more straps comprise a reel-type closure system having a turnable dial configured to tighten and/or loosen the straps. 
However, Modglin teaches analogous one or more straps (16, 18) wherein each of the one or more straps (16, 18) comprise a reel-type closure system (20) having a turnable dial (44) configured to tighten and/or loosen the straps (26, 28) (see Col. 3 lines 34-67 et seq. Col. 4 lines 1-3; shoulder straps 16, 18 comprise cable tensioning system 20, which is a reel-type closure 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the one or more straps (30 of Collier) and the lumbar belt (34 of Collier) of the device of Collier with a reel-type closure system (20 of Modglin) as taught by Modglin to have provided an improved back support device that enables adjustment of the tension and fixing of the tension of the cable as desired so that the tension supplied to the user by the straps and waist are simultaneously adjusted (see Col. 4 lines 9-16). 
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Hecht (US 2018/0153727 A1).
Regarding claim 14, Collier discloses the invention as discussed in claim 1. Collier further discloses wherein the body back (Fig. 1) has a receiving surface for the customized placement of one or more treatment pads and/or mounting structures (36) for retaining the one or more treatment pads at a customized location corresponding to the treatment site (see Fig. 1 and [0043]; the body back of shirt portion 22 comprises an external pocket 36, which is a mounting structure according to the specification on page 6, [00027], and thus external pocket 36 is capable of retaining one or more treatment pads at a customized location corresponding to the treatment site, as external pocket 36 is adjustable via hook and loop fastening system and thus 
Collier does not disclose more than one mounting structure. 
However, Hecht teaches an analogous customizable wearable top (see Fig. 1) comprising more than one mounting structure (see Fig. 1 and [0031], [0033]-[0034], [0039]; as seen in Fig. 1, holding areas B can be pockets, which are analogous mounting structures) providing to help realign and improve the posture of a user as the device targets specific areas of the body (see [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the body back of the customizable wearable top (22 of Collier) in the device of Collier with more than one mounting structure as taught by Hecht to have provided an improved customizable wearable top that helps to realign and improve the posture of a user as the device targets specific areas of the body (see [0023]). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Hecht further in view of Turner (US 2017/0340472 A1).
Regarding claim 15, Collier in view of Hecht discloses the invention as discussed in claim 14. Collier in view of Hecht further discloses wherein the receiving surface (28a) is for the customized placement of mounting structures for retaining the one or more treatment pads, each mounting structure being a pocket (36) for receiving a treatment (see Fig. 1 and [0043] of Collier; the body back of shirt portion 22 of Collier comprises external pockets 36 of Collier, as previously modified by Hecht; see claim 14, which is a mounting structure that is capable of 
Collier does not disclose wherein the receiving surface is formed from a material to which the one or more pockets are heat weldable. 
However, Turner teaches an analogous pocket (104) wherein the receiving surface is formed from a material to which the one or more pockets (104) are heat weldable (see Fig. 1 and [0048]; pocket 104 may be heat fused or welded to secondary panel 104a, which is the receiving surface, which may be the same material as garment 100) providing a conventional attachment means so as to avoid visual traces such as stitching (see [0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the receiving surface of the device of Collier in view of Hecht to be a material to which the one or more pockets are heat weldable as taught by Turner to have provided an improved wearable top that provides a conventional attachment means   so as to avoid visual traces such as stitching (see [0048]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Moulin (US 2008/0294081 A1).
Regarding claim 16, Collier discloses the invention as discussed in claim 1.
Collier does not disclose wherein the wearable top further comprises a plurality of vertically oriented elongate pockets distributed circumferentially around the body portion, each pocket configured to receive a rigid support strut. 
However, Moulin teaches an analogous wearable device to treat scoliosis (see Fig. 2; the lumbar support belt helps to treat scoliosis by relieving a user from pain), wherein the wearable device further comprises a plurality of vertically oriented elongate pockets (C) distributed circumferentially around the body portion, each pocket (C) configured to receive a rigid support strut (11) (see Figs. 2-3 and [0015]-[0016], [0024] Abstract, [0003]; pockets (C) are vertically oriented and elongate, and are distributed circumferentially around a body portion, and each pocket (C) receives a stiffener, which means it is a rigid support, and the stiffening means is of the stay type, meaning it is a strut) providing pockets for accommodating stiffeners inserted in the pockets (see Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable top of the device of Collier to comprise a plurality of vertically oriented elongate pockets to receive rigid support struts as taught by Moulin to have provided an improved back treatment device that provides pockets for accommodating stiffeners inserted in the pockets (see Abstract), as the stiffeners apply pressure to one’s back and help relieve pain. 
Collier in view of Moulin discloses the invention as discussed above. Collier in view of Moulin further discloses wherein the wearable top (22 of Collier) further comprises a plurality of vertically oriented elongate pockets (C of Moulin) distributed circumferentially around the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Nadeau (US 2017/0325988 A1) further in view of LEE (US 2016/0175136 A1).
Regarding claim 17, Collier discloses the invention as discussed in claim 1.
Collier does not disclose wherein the strap adjuster further comprises mounting structure for receiving a pelvic belt. 
However, Nadeau teaches an analogous strap adjuster (11) (see Fig. 3 and [0015], [0017]; straps 2 are able to be adjusted via the multiple points of strap-attachment points 3 or slots 33, thus rod body 11 is a strap adjuster) wherein the strap adjuster (11) further comprises mounting structure (holes, according to page 15, paragraph [00081] of the specification) receiving a pelvic belt (see Fig. 3 and [0015], [0017]; the third strap 2 is a pelvic belt as third strap 2 goes around the waist of a user, and rod body 11 comprises strap-attachment points 3 or slots 33, which are holes used to mount the pelvic belt, as the specification states that the strap adjuster comprises holes to mount the pelvic belt on page 15, paragraph [00081]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap adjuster (28 of Collier) with the strap adjuster (11 of Nadeau) to comprise holes as taught by Nadeau to have provided an improved back device that facilitates straightening a user’s posture and giving a user multiple points of attachment (see [0017]) to better fit a user’s body. 
Collier in view of Nadeau discloses the invention as discussed above. 
Collier in view of Nadeau does not disclose a mounting structure (elastomeric laces and eyelets according to page 15, paragraph [00081] of the specification) for receiving a pelvic belt. 
However, LEE teaches an analogous back device (10) (see [0002]; main body 10 is configured to realign a spine to a right posture) comprising a mounting structure (see Fig. 4 and [0030]; main body 10 comprises holes 31 and rope 32 laced through holes 31 as a fastening unit 30, thus is a mounting structure as according to page 15, paragraph [00081] of the specification, the mounting structure of the pelvic belt comprises eyelets and lace) providing to realign a spine to a right posture (see [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified pelvic belt (34 of Collier) in the device of Collier in view of Nadeau to comprise a mounting structure (eyelets and lace, 
Collier in view of Nadeau further in view of LEE discloses the invention as discussed above. Collier in view of Nadeau further in view of LEE further discloses a mounting structure for receiving a pelvic belt (according to page 15, paragraph [00081], the mounting structure comprises holes to receive lace, and thus as previously modified above, pelvic belt 34 of Collier comprises lace 32 of LEE and thus would be capable of being received by strap-attachment points 3 of Nadeau in order to mount pelvic belt 34 of Collier to strap adjuster 11 of Nadeau). 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier in view of Turner.
Regarding claim 22, Collier discloses the method as discussed in claim 21. 
Collier does not disclose wherein the step of attaching the one or more treatment pads and/or mounting structures comprises heat welding the one or more treatment pads and/or mounting structures to the body back portion. 
However, Turner teaches an analogous mounting structure (104) (in the specification on page 6 paragraph [00027], mounting structure is a pocket, thus pocket 104 is analogous), wherein the step of attaching the one or more treatment pads and/or mounting structures (104) comprises heat welding the one or more treatment pads and/or mounting structures to the body back portion (see Fig. 1 and [0048]; pocket 104 may be heat fused or welded to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a different attaching means of the mounting structure (36 of Collier) so that it is heat welded onto the body back portion as taught by Turner to have provided an improved wearable top that provides a conventional attachment means so as to avoid visual traces such as stitching (see [0048]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754